Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 50-55 are currently pending and are addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 50-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 50, the claim essentially recites two instances of “an authorization status” associated with the operator guide. The first set of instructions recite “detecting an authorization status associated with operator-guide” whereas the second set of instructions recite “acquiring operator-guide verification information… including at least one of an operator-guide authorization status…”. It is unclear how these sets of instructions are meant to interact. Broadly interpreted, it appears these two sets of instructions may perform the same function, and may be met by a single instance of determining an authorization status.

In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 50-53 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by DeLuca et al. (US 2016/0089283, priority date to provisional 61/702316, relied-upon sections fully supported).

Regarding claim 50:
DeLuca discloses an article of manufacture, comprising: 
a non-transitory signal-bearing medium (see at least Fig. 2, ¶0073) bearing: 
one or more instructions for detecting an authorization status associated with operator-guide (see at least ¶0091 ¶0116); 
one or more instructions for acquiring operator-guide verification information from an operator-guide identification device, the operator-guide verification information to be acquired including information indicative of at least one of an operator- guide authorization status, an operator-guide identity, and an operator-guide reference guidance information (see at least ¶0091 ¶0116); and
one or more instructions for generating one or more control commands for maintaining a self-propelled operator-guided vehicle at target separation from the operator-guide identification device (see at least ¶0115).

Regarding claim 51:
DeLuca further discloses a non-transitory signal-bearing medium bearing: one or more instructions for detecting a location of the operator-guide identification device associated with the operator-guide (see at least ¶0115-0117).

Regarding claim 52:
DeLuca further discloses one or more instructions for generating one or more control commands for maintaining the self-propelled operator-guided vehicle at a target separation from the operator-guide identification device responsive to a change of location of the operator-guide identification device relative to the self-propelled operator-guided vehicle (see at least ¶0115-0117).

Regarding claim 53:
DeLuca further discloses one or more instructions for determining a location of the operator-guide identification device associated with the operator-guide relative to the self-propelled operator-guided vehicle (see at least ¶0115-0117).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 50-55 are rejected under 35 U.S.C. 103 as being unpatentable over Paz-Meidan et al. (US 2011/0172850), hereinafter Paz.

Regarding claim 50:
Paz teaches an article of manufacture, comprising: 
a non-transitory signal-bearing medium (see at least ¶0038) bearing: 
one or more instructions for detecting an authorization status associated with operator-guide (Leader identification step 120, see at least Fig. 2, Identification including coded messages bearing unique ID identifying leader via any known appropriate technology, including RFID, Image analysis); 
one or more instructions for acquiring operator-guide verification information from an operator-guide identification device, the operator-guide verification information to be acquired including information indicative of at least one of an operator- guide authorization status, an operator-guide identity, and an operator-guide reference guidance information (Leader identification step 120, see at least Fig. 2, Identification including coded messages bearing unique ID identifying leader via any known appropriate technology, including RFID, Image analysis, alternately guidance information in the form of operator position information, see at least ¶0035-0036, or commands to the robot such as “follow far/close” commands, ¶0073-0075); and 
one or more instructions for generating one or more control commands for maintaining a self-propelled operator-guided vehicle at target separation from the operator-guide identification device (see at least ¶0069-0070).
Paz does not explicitly teach the identification of the command unit comprising determining an authorization status. However, broadly interpreted, a coded ID provided to the robot identifying an operator and command unit at least implies an authorization of the operator.
Alternately or in addition, Paz further teaches the communication between the robotic platform and command unit utilizes a plurality of exemplary communication protocols, several of which conventionally comprise some form of user authorization confirmation, such as Bluetooth, WiMax, and WiFi (see at least ¶0075).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to modify Paz to include an authorization status in the communication protocol between the command unit and robotic platform in order to allow for secure communications, ensuring the operator is authorized to operate the platform. Since Paz teaches a military robot deployed in combat situations, this authorization is additionally obvious in light of the need for securing technology in a necessarily hostile environment.

Regarding claim 51:
Paz further teaches one or more instructions for detecting a location of the operator-guide identification device associated with the operator-guide (see at least ¶0035-36, Figs. 10-11).

Regarding claim 52:
Paz further teaches one or more instructions for generating one or more control commands for maintaining the self-propelled operator-guided vehicle at a target separation from the operator-guide identification device responsive to a change of location of the operator-guide identification device relative to the self-propelled operator-guided vehicle (see at least ¶0069-0070, ¶0084-0085).

Regarding claim 53:
Paz further teaches one or more instructions for determining a location of the operator-guide identification device associated with the operator-guide relative to the self-propelled operator-guided vehicle (see at least ¶0083, ¶0100).

Regarding claim 54:
Paz further teaches both the follower and leader tracking their own position and velocity, as well as relative positions (see at least ¶0100).
Paz does not explicitly teach determining a relative velocity between the leader and follower.
However, it would have been obvious to one of ordinary skill in the art, based on Paz’s teachings of tracking velocities of both devices, and maintaining a set follow distance, to determine a velocity difference in order to more accurately control the relative positions of the objects through derivative values, as is exceedingly well-known in the art of position control.

Regarding claim 55:
Paz teaches the limitations as in claim 54 above.
Paz further teaches one or more instructions for controlling one or more of propulsion, braking, or steering responsive to detected position difference between the operator-guide identification device and the self-propelled operator- guided vehicle (see at least ¶0069).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Rink/           Primary Examiner, Art Unit 3664